Citation Nr: 1423322	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from October 1986 to April 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In May 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that a claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, is not etiologically related to the Veteran's active service. 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1111, 1131, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was notified in a pre-decisional March 2010 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the Veteran.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In March and April 2010, the RO associated with the claims file a memorandum of a formal finding of lack of information to verify the Veteran's stressors.   The Veteran has also failed to provide sufficient detailed information in this regard notwithstanding VA's requests.  The Board notes that the Veteran has not been afforded a VA examination: however, the Board finds that no such examination is required in this case.  As will be explained below, there are no verifiable stressors or any competent and credible evidence suggesting that the Veteran has a psychiatric disability related to service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)  (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2013). The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Initially, the Board notes that, in service, the Veteran was seen for alcohol abuse.  STRs from Fort Gordon, Georgia show that the Veteran was an inpatient for diagnosed alcohol abuse for four days in March 1987.  A February 1988 report of mental status evaluation reflects that it was "up to CCC" to determine if any further treatment was to be given to the Veteran for her alcohol problem.  An April 1988 synopsis of ADAPCP rehabilitation activities memorandum reflects that the Veteran was enrolled in the ADAPCP on April 6, 1987 as the result of alcohol abuse.  She had continued to drink and has been involved in alcohol related incidents.  Her potential for successful rehabilitation was poor.   An August 1988 report of mental status evaluation reflects that the Veteran was recovering from an adjustment disorder with mixed disturbance of emotions and conduct (suicide gesture).  She also has a mixed personality trait disturbance with histrionic, narcissistic, passive-aggressive and anti-social features.  It was noted that, if she continued to demonstrate these traits, then she should be returned for a possible diagnosis of personality disorder with probable recommendation for separation.  

A December 1988 report of mental status post evaluation reflects that the Veteran was diagnosed with alcohol dependence and antisocial personality trait.  She was in outpatient treatment for alcohol abuse.  A March 1989 report of mental status evaluation reflects that the Veteran was being seen for alcohol abuse and Chapter 9. A March 1989 physical examination for Chapter 9 for alcohol abuse reflects that the Veteran denied alcohol problems.  She reported she had anxiety/tension regarding work.  All evaluations reflects that the Veteran had the mental capacity to understand and participate in the proceedings and was mentally responsible.  The February 1989 separation examination report reflects that the Veteran was found to have a normal psychiatric clinical evaluation.  It was noted that she had tension and anxiety regarding work.  Her February 1989 report of medical history reflects that the Veteran reported frequent trouble sleeping, depression or excessive worry and nervous trouble.   It was again noted that she had tension/anxiety regarding work.  

Service personnel records reflect that in May 1987 she was enroute to Germany, and in April 1989 she was enroute to Fort Jackson, South Carolina.  The Veteran's DD214 reflects that she received an honorable discharge and that the reason for separation was alcohol abuse- rehabilitative failure.  
In this case, the service treatment records do not demonstrate complaints or clinical findings of an acquired psychiatric disorder of any kind.  While her service treatment records show that she had a mixed personality trait disturbance and an anti-social personality trait,  personality disorders are not considered diseases or injuries within the meaning of VA law and regulations, and they are not subject to service connection.  38 C.F.R. § 3.303(c).  Consequently, service connection for the Veteran's in-service findings of a mixed personality trait disturbance and an anti-social personality trait is not warranted. 

As for the alcohol dependence diagnosis, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d). VA's General Counsel  has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

The primary thrust of the Veteran's contentions is that she has PTSD as the result of stressors in service.  In her February 2010 statement in support of her claim, she indicated that while stationed in Germany she was scheduled to return home on the same flight that crashed in Lockerbie in December 1988.  Many soldiers from her community were killed in that crash.  She was called for "CQ duty."  So, she did not get on the plane.  She stated that, when she was out processed in April 1989, she had to be sedated to fly back to the states.  She has dreams of planes crashing on a regular basis.  

In a March 2010 Formal finding of lack of information required to corroborate the claimed stressors, the RO determined that, while personnel records verify that the Veteran was stationed in Germany during the December 1988 time-frame, they were not able to verify if the Veteran would have been scheduled for a flight, and they could not verify if the Veteran was called for CQ duties.  

A January 2008 VA medical record shows that the Veteran requested a PTSD consultation.  She complained of bad dreams about war and airplanes.  Diagnoses included cocaine dependence and cocaine abuse, in remission.  A July 2008 VA record reflects a substance dependency assessment and that the Veteran's substance of choice is alcohol.   She was enrolled in an outpatient program with the VA.  

VA medical records from 2009 to 2010 shows that the Veteran was a participant in addiction therapy in a group setting.  A January 2010 VA psychology consultation record notes that the Veteran was entered in a depression monitoring clinic.  A July 2010 VA psychology record reflects that the Veteran noted having constant nightmares about airplanes crashing and relates this to her geographic proximity to the Lockerbie plane bombing of 1988.  

An August 2010 VA primary care medical record reflects that the Veteran was assessed with depression/ PTSD and that if she was not better she would be referred to the PTSD clinic.  The doctor noted that he would continue Celexa and Trazadone and that he had counseled her to quit drinking.  

A July 2011 VA psychiatry record reflects that the Veteran was examined because of history of depression and difficulty sleeping with nightmares.  The Veteran reported that she had been having difficulty sleeping for several years.  She had nightmares about a plane crash and about her rape since she was a rape victim.  Psychiatric review of symptoms noted depression, anxiety, PTSD (criteria A for significant trauma to include rape and incident when she traded off with her colleague for a seat on a plane, and the plane crashed.   The examiner went through the criteria for PTSD, noting that under "B" she had 4/5, "C" she had 1/5, and "D" 1/5 , each noted as not significant.  Past history reported by the Veteran included 1986 for depression while in Germany, she stated she was hospitalized for 3 days, no medication was given.  In 1988, she overdosed trying to hurt herself after a break up, she was hospitalized and given medication.   In 1997, after her rape, she started using cocaine.  She denied having a problem with alcohol.  The diagnosis was general anxiety disorder, specific phobia (airplane) and cocaine abuse.  

At the May 2013 hearing, the Veteran testified that in December 1987 she had a death in her family and that she had desired to come home.  However, she testified that she wasn't able to because somebody else had asked for leave before she did.  See hearing transcript, p. 4.  She testified that, if she had been able to leave to be with her family, she would have been on the Pan Am flight over Lockerbie, Scotland.  But, another service member that was living in her building got leave and she got on that flight and never made it back.   She further testified that she had not officially asked for leave at that time, and that she might have been on the flight.  See hearing transcript, p. 6.   The Veteran also testified that the American Red Cross got her emergency leave and she flew back to the United States at a later date.    She also testified that she lost two friends during a crash at a Hanau Air show.  When she got on the plane to come back to the United States, she had to be sedated.  See hearing transcript, p. 9.  She testified that for 20 years she has been dreaming about plane crashes.  She furthered that she used prescription and illicit drugs after she was discharged from service so she wouldn't go to sleep and dream about plane crashes.  See hearing transcript, p. 11.  The Veteran testified that her fear of flying is derived from knowing that she was almost on the flight.  See hearing transcript, p. 16.  She clarified that in December 1987, she did not officially apply for leave, but believed that had she applied for leave, she probably would have been on the flight.  See hearing transcript, p. 18.  

Although an August 2010 VA primary care record reflects that the Veteran was diagnosed with PTSD, the Board points out that just because a physician or other health care professional has accepted the appellant's description of his or her active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As the Veteran has not shown a verified or verifiable stressor, entitlement to service connection for PTSD must be denied.  Furthermore, the August 2010 VA health care personnel did not indicate what DSM-IV criteria were relied upon when offering this diagnosis.

However, the Veteran has also been diagnosed with various psychiatric disorders including depression, general anxiety disorder, and specific phobia (airplane).  The Board must consider service connection is warranted for any of these disorders. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In regard to the diagnosed psychiatric disorders other than PTSD, the Board notes that a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

In this case, post-service, the evidence as a whole does not show continuity of symptomatology of any acquired psychiatric disorder since service.  38 C.F.R. § 3.303(b).  In fact, the evidence of record reveals that from discharge from service in 1989, up until a January 2008 VA medical record noting that the Veteran requested a PTSD consultation there is no record of any lay complaint, let alone treatment, for an acquired psychiatric disorder.  Clearly, such time period of over 18 years after discharge is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore, the United States Court of Appeals for the Federal Circuit  has determined that such a lapse of time (over 18 years in this case), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000). 

Neither the Veteran nor her representative has presented, identified, or even alluded to the existence of any medical evidence relating the Veteran's diagnosed general anxiety disorder, depression, or phobia of airplanes to her active military service.

To the extent that the Veteran contends that any of her claimed acquired psychiatric disorders, to include PTSD, were caused by her military service, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorders and her military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, the Veteran's contention that she has a psychiatric disorder related to a possibility that had she actually requested leave, that she would have been approved for the requested leave, that she would then have obtained a flight on a commercial airliner, specifically, Pam Am, on the exact flight that crashed in December 1988 is simply too attenuated to be of significant value.  In this case, the remote possibility that the Veteran could have been on that one flight is just too speculative to actually be accepted as the cause of the Veteran's psychiatric symptoms.  Thus, while the Veteran is competent to describe the observable symptoms of her acquired psychiatric disorders, the Board accords the statements regarding the etiology of such disease little probative value as the Veteran is not competent to opine on such complex medical questions.  Id.   Moreover, the Veteran has only offered conclusionary statements regarding the relationship between her acquired psychiatric disorders and her military service.   

Further weighing against the Veteran's credibility are her varying and inconsistent assertions as to the alleged stressors that she claims resulted in psychiatric disability, to include PTSD. In this regard, in her February 2010 statement in support of her claim, the Veteran specifically stated that while stationed in Germany she was scheduled to return home on the same flight that crashed in Lockerbie in December 1988.  However, as reflected in her testimony, the Veteran never actually officially requested leave or was scheduled to return home on any flight in December 1988.  Further, while seeking  VA psychiatric treatment in July 2011, the Veteran provided a past history of  being treated in 1986 for depression while in Germany and in 1988, she overdosed trying to hurt herself after a break up; she never even suggests that she has psychiatric symptoms that first manifested in service in relation to witnessing a crash at a Hanau air show or in relation to her geographic proximity to the airplane crash in Lockerbie, Scotland.  These statements made while seeking medical treatment are significant and given a lot of weight and credibility because they were made at a time when there was no incentive - financial or otherwise - to fabricate information for personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In addition, while the Veteran just recently testified that she lost two friends during a crash at a Hanau Air show, she fails to identify any specific information as to whether she was in fact at the show at the time of the crash, the date of the crash, and the service members that were killed.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).   Lastly, while the Veteran's service treatment records are replete with mental health evaluations, to include in December 1988, there is an absolutely no mention of any concerns specific to the Lockerbie crash or any other actual airplane crash witnessed by the Veteran in service.   In short, the inconsistency in the Veteran's unsubstantiated stressor statements does not support a positive determination as to the Veteran's credibility. 

For all of the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


